934 F.2d 319Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Stephen GILREATH, Plaintiff-Appellant,andClaude F. Bloodgood, III, Donald W. Newton, Keith H. Ogren, Plaintiffs,v.VIRGINIA PAROLE BOARD, Defendant-Appellee.
No. 91-7280.
United States Court of Appeals, Fourth Circuit.
Submitted May 6, 1991.Decided May 29, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Chief District Judge.  (CA-89-915-A)
John Stephen Gilreath, appellant pro se.
Robert Harkness Herring, Jr., Assistant Attorney General, Richmond, Va., for appellee.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
John Gilreath, a Virginia prisoner, appeals the district court's order granting summary judgment in favor of the defendant in his 42 U.S.C. Sec. 1983 action.1   Gilreath claimed that the Virginia Parole Board's denial of parole based upon the "serious nature of the offense" was not a constitutionally sufficient explanation of the reason for denial of parole.  However, we disagree, and we consequently affirm the district court's order.    See Franklin v. Shields, 569 F.2d 784, 800 (4th Cir.1977) (en banc), cert. denied, 435 U.S. 1003 (1978).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.


2
AFFIRMED.



1
 The notice of appeal was timely under Houston v. Lack, 487 U.S. 266 (1988)